UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4075


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHNNIE O’NEIL LEWIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cr-00254-BO-1)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Seth M. Wood, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnnie O’Neil Lewis pled guilty to possessing a firearm and ammunition after

having been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1) (2012). The

district court upwardly departed from Lewis’ advisory U.S. Sentencing Guidelines range

and imposed a 63-month sentence. Lewis appeals.

       Lewis’ sole argument on appeal is that the district court erred at sentencing by

improperly counting his prior North Carolina common law robbery conviction as a crime

of violence under U.S. Sentencing Guidelines Manual § 4B1.2(a)(2) (2016). Counsel

concedes, however, that this argument is squarely foreclosed by this court’s decision in

United States v. Gattis, 877 F.3d 150, 156 (4th Cir. 2017), cert. denied, __ U.S. __, 138
S. Ct. 1572 (2018) (holding that North Carolina state conviction for common law robbery

“categorically qualifies as ‘robbery,’ as that term is used within [USSG] § 4B1. 2(a)(2)”).

In light of Gattis, we find that Lewis’ claim is without merit. We therefore affirm his

sentence. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2